 

EXHIBIT 10.3

 

LOGO [g49106g47b15.jpg]

          

Chart Industries, Inc.

Corporate Headquarters

 

--------------------------------------------------------------------------------

February 25, 2003

                         

5885 Landerbrook Drive

            

Cleveland, OH 44124

Charles R. Lovett

11 Marquette Ave

          

Phone: 440.753.1490  Fax: 440.753.1491

Administrative Office Fax: 440.442.5253

www chart-ind.com

Minneapolis, MN 55401

            

 

Re: Chart’s Retention Bonus Incentive Plan

 

Dear Chip:

 

On behalf of Chart, I am pleased to inform you that you have been selected to
participate in Chart’s Retention Bonus Incentive Plan. In light of the turbulent
markets, restructuring activities and other volatile business conditions that
continue to confront the company, Chart recognizes the critical importance of
retaining some key employees who are vital to Chart’s future success. Thus, the
Compensation Committee of Chart’s Board of Directors has approved the Retention
Bonus Incentive Plan for certain key employees to provide a financial incentive
to remain in Chart’s employ. This letter sets forth the terms of the Retention
Bonus Incentive Plan and Chart’s commitment to you as a participant in the same.

 

Retention Bonus Incentive Plan-Terms and Conditions.

 

a.   Incentive Payment: Under the Retention Bonus Incentive Plan, you are now
entitled to receive a minimum retention bonus of $55,000 if you remain employed
by Chart Industries Inc. through February 29, 2004.

 

b.   Involuntary Termination Without Cause before February 29, 2004: If you are
terminated involuntarily “Without Good Cause” between now and February 29, 2004
you are still entitled to receive the above incentive payment. “Without Good
Cause” means a termination of your employment by Chart for any reason other than
1) for Good Cause (as defined below). This Retention Bonus Incentive Plan does
not provide a minimum retention bonus if (a) your employment is terminated as a
result of your death, disability or your voluntary termination or (b) your
employment is terminated for Good Cause.

 

c.   Involuntary Termination With Cause before February 29, 2004: If your
employment with Chart is terminated “With Good Cause” then you are not entitled
to receive the retention bonus as described in paragraph a. above. Termination
with “Good Cause” means any one of the following events has occurred and has not
been cured by you within 60 calendar days after the individual to whom you
report has given you written notice thereof: 1) You have been indicted by a
state or federal grand jury of committing a felony; 2) you have committed an act
or acts of personal dishonesty intended to result in your substantial personal
enrichment at the expense of Chart or its subsidiaries; or 3) you grossly
neglected your duties, which neglect had a significant adverse affect on Chart
or its business. Any termination by Chart of your employment for Good Cause will
be communicated by a written notice to you, which will set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
your employment for Good Cause and specify



--------------------------------------------------------------------------------

 

Chip Lovett

February 25, 2003

Page 2

 

the effective date of the termination of your employment (which will not be
earlier than the date on which the notice is  given).

 

d.   Relationship between Retention Bonus Incentive Plan and the Management
Incentive Compensation Plan (MIC).

 

  •   If your earned incentive under the Management Incentive Plan (MIC) is less
than the minimum retention bonus as described in paragraph a. above then the
minimum bonus is payable.

 

  •   If the earned incentive under the Management Incentive Plan (MIC) is
greater than the minimum retention bonus as described in paragraph a. above then
the amount payable to you is the incentive earned under the MIC plan.

 

  •   In no case shall you be entitled to both the minimum retention bonus as
described in paragraph a. above and earned incentive under the MIC plan.

 

e.   Timing of Payment. Payment of the Retention Bonus will be made by March 31,
2004.

 

In closing, I wish to remind you that this Retention Bonus Incentive Plan is
being offered to a select number of key employees. As such, you are requested to
keep the terms and conditions of the Retention Bonus Plan confidential and not
to discuss with anyone other than those that have legitimate reason to know. Of
course if you have any questions, please contact Mark Ludwig, Chart’s Director
of Human Resources.

 

Sincerely,

 

/s/    ARTHUR S. HOLMES        

--------------------------------------------------------------------------------

Arthur S. Holmes

Chairman and CEO

 

Cc:     M. Ludwig